Appellant was convicted for a violation of the prohibitory liquor law and her punishment was assessed at a fine of $50 and 30 days imprisonment in the county jail. Since perfecting her appeal in this cause, appellant through her counsel, has filed a motion stating that she no longer desires to prosecute this appeal, and requesting that said appeal be dismissed, which motion is by the court sustained and the appeal in this case is hereby dismissed, with directions to the clerk to issue the mandate forthwith. *Page 624